t c no united_states tax_court david c hutchinson et al petitioners v commissioner of internal revenue respondent docket nos filed date held under the alternative_cost_method of revproc_92_29 1992_1_cb_748 a real_estate developer may allocate to its bases in lots sold dollar_figure in estimated construction costs relating to common improvements held further dollar_figure in estimated future- period interest_expense relating to common improvements does not qualify under the alternative_cost_method for allocation to the developer’s bases in lots sold neil d kimmelfield for petitioners gerald w douglas and nhi t luu- sanders for respondent cases of the following petitioners are consolidated herewith isaac m kalisvaart and francien kalisvaart--valk docket no william t criswell and sharon l criswell docket no robert s bobosky and judeen m bobosky docket no -- - opinion swift judge these cases were consolidated for trial briefing and opinion for respondent determined the following deficiencies in petitioners’ federal_income_tax petitioners deficiency david c hutchinson dollar_figure isaac m kalisvaart and francien kalisvaart-valk big_number william t and sharon l criswell robert s and judeen m bobosky big_number the issues for decision involve whether under the alternative rev_proc on the sale developer’s relating to whether the cost method of revproc_92_29 1992_1_cb_748 a real_estate developer in calculating gain of residential lots sold in may allocate to the bases in the lots sold estimated construction costs certain common improvements to the development and developer may include in the calculation of estimated construction costs estimated future-period interest_expense relating to the common improvements unless otherwise indicated all section references are to the internal_revenue_code in effect for and all rule references are to the tax_court rules_of_practice and procedure background these cases were submitted fully stipulated under rule and the stipulated facts are so found at the time the petitions were filed petitioners resided in the following locations petitioners location david hutchinson ketchum idaho isaac kalisvaart and francien kalisvaart-valk portland oregon william and sharon criswell wellington florida robert and judeen bobosky portland oregon on date petitioners formed valley ranch inc vri as an idaho corporation and petitioners elected to have vri taxed pursuant to subchapter_s of the internal_revenue_code petitioners constitute all of the shareholders of vri on date vri entered into an option to purchase a 526-acre parcel of partially developed real_estate near sun valley idaho the property prior to date the sellers of the property had begun development of the property as a golf course residential community also on date vri entered into an agreement with the sellers of the property for vri to continue to develop the property as follows acreage use acres residential lot sec_162 acres hale irwin designed golf course acres roads and common areas on date the final plat was recorded for development of the property as a golf course residential community and vri exercised its option and entered into a binding agreement with the sellers to purchase the property for a total purchase_price of dollar_figure beginning in may of and thereafter through the time these cases were submitted to the court for decision in february of vri improved and sold residential building lots on the property and realized the sales proceeds therefrom also on date vri entered into a contract the contract with valley club inc vci a nonprofit idaho membership corporation whose members would purchase memberships in the golf club under the contract vri reaffirmed its obligation to construct on the property an 18-hole golf course a driving range and two practice putting greens hereinafter we refer to these nondepreciable improvements that vri was obligated to construct on the property as the golf course under the date contract between vri and vci vri also obligated itself to construct on the property a golf clubhouse with a restaurant and bar facilities a golf pro shop the total purchase_price reflected dollar_figure paid in cash and a dollar_figure million promissory note in favor of the sellers of the property the dollar_figure balance of the total purchase_price reflected fees and closing costs associated with purchase of the property - - golf course maintenance facilities men’s and women’s locker rooms an outdoor swimming pool and four tennis courts hereinafter we refer to these depreciable improvements that vri was obligated to construct on the property as the clubhouse under the contract between vri and vci ownership of the completed golf course and the clubhouse was to be transferred to vci and vci was to establish and operate a golf membership club the club which would sell memberships in the club to homeowners within the golf course community and to members of the public under the contract in consideration for the transfer to vci of vri’s ownership_interest in the golf course and in the clubhouse that were to be constructed by vri vci among other things was obligated to pay to vri the total fees that would be received by vci upon the sale by vci of memberships in the club in order to secure the respective rights and obligations of vri and vci under the contract during construction of the golf course and the clubhouse the deed executed by vri transferring the golf course and the clubhouse to vci was to be transferred into escrow and the membership fees upon receipt by vci were to be transferred by vci into an escrow account the deed to the golf course and the clubhouse was to be transferred out of escrow to vci on the earlier of date or when at least charter memberships golf memberships and golf social memberships in the club were -- - sold the membership fees held in escrow were to be transferred out of escrow to vri according to the following schedule fees in escrow to be transferred schedule upon completion of holes of the golf course upon completion of the golf course upon completion of the clubhouse after completion of construction of the golf course and the clubhouse fees received by vci upon sale of additional memberships in the club would be transferred directly to vri as further compensation to vri for transfer to vci of ownership of the golf course and the clubhouse in vri began construction of the golf course and the clubhouse and vri proceeded to sell the residential lots on the property new owners of the residential lots or their contractors began building homes on the lots and vci proceeded to sell memberships in the club prior to construction vri estimated its total costs to construct the golf course and the clubhouse not including vri’s dollar_figure initial purchase_price for the property as follows estimated costs the golf course dollar_figure the clubhouse big_number employee housing big_number finance costs big_number total estimated costs dollar_figure the costs of employee housing are not in dispute total estimated finance costs relating to both the golf course and the clubhouse equaled dollar_figure the dollar_figure set forth above represents the difference between the dollar_figure total estimated finance costs and the dollar_figure actual finance costs incurred by vri in vri undertook substantial interest-bearing debt obligations in connection with the construction of the golf course and the clubhouse on date prior to completion of the golf course and the clubhouse vri executed in favor of vci and transferred into escrow a deed with respect to ownership of the golf course and the clubhouse in the summer of construction of the golf course and the clubhouse was completed by vri on date the golf course and the clubhouse opened and play began also on date upon completion of construction of the golf course and the clubhouse apparently because vci had not sold the required number of club memberships the deed to the - - golf course and the clubhouse was not transferred out of escrow to vcci also because vci had not sold the required number of memberships pursuant to the contract during the balance of and until date vri managed and operated the golf course and the clubhouse on behalf of vci we refer to this period of time namely the period of time after completion of the golf course and the clubhouse during which vri continued to manage and operate the golf course and the clubhouse as the transition_period under the contract during the transition_period vri realized the profits and losses relating to operation of the golf course and the clubhouse the bylaws of vci however limited the amount of annual dues as distinguished from membership fees that could be collected from club members to pay for operation of the golf course and the clubhouse and cumulative losses of approximately dollar_figure were realized by vri during the transition_period in connection with vri’s operation of the golf course and the clubhouse the operational losses apparently were caused by the fact that the member base in the club was not yet large enough to generate sufficient dues and other revenue to cover the operating_expenses --- - during the transition_period vci not vri was responsible for decisions and costs of any further improvements made to the golf course and to the clubhouse up until date the day the golf course and the clubhouse opened all property-related insurance relating to the golf course and the clubhouse was paid_by vri after date vci paid all property-related insurance relating to the golf course and the clubhouse under the contract any increase or decrease in the underlying fair_market_value of the golf course and the clubhouse that occurred during the transition_period would accrue not to vri but to vci in because of potential conflicts of interest between vri and the board_of directors of vri some members of the club individually and on behalf of vci filed a lawsuit against vri and the individual owners of vri namely petitioners one of the issues in the lawsuit involved the validity of the contract on date vri petitioners vci and members of vci arrived at a comprehensive settlement of the above lawsuit pursuant to the settlement on date vri turned over to vci operation and management of the golf course and the clubhouse and the deed and legal_title to the golf course and the clubhouse were transferred out of escrow to vci -- - vri’s u s income_tax return for an s corp form_1120s was prepared using the alternative_cost_method under revproc_92_29 to allocate a ratable portion of the following total actual and estimated costs to vri’s cost bases in all of the residential lots on the property total actual and estimated costs and expenses to be allocated amount vri’s total actual acquisition costs for the property sdollar_figure vri’s total estimated construction costs for the golf course big_number vri’s total estimated construction costs for the clubhouse big_number vri’s total actual interest_expense relating to both the the golf course and the clubhouse big_number vri’s total estimated post---1994 interest_expense relating to the golf course and the clubhouse big_number total dollar_figure on vri’s federal_income_tax return in computing its gain on the residential lots sold in vri computed its cost bases in the lots based on an allocation of the above total actual and estimated costs for the golf course and the clubhouse thereby reducing vri’s reported gain for with respect to the lots sold during the transition_period on vri’s and federal_income_tax returns for an s corp vri apparently did not claim any depreciation_deductions with respect to its costs of constructing the golf course and the clubhouse in the statutory_notice_of_deficiency respondent treated vri’s development and sale of the residential lots on the property as a project separate from vri’s construction of both the golf course and the clubhouse and therefore respondent disallowed vri’s allocation under the alternative_cost_method of the total estimated costs of constructing the golf course and the clubhouse to vri’s cost bases in the residential lots sold in shortly before trial herein was scheduled to take place however respondent abandoned his contention that the golf course and the clubhouse constituted projects separate from vri’s development and sale of the residential lots respondent acknowledged that the golf course and the clubhouse constituted a single project integrated with vri’s development and sale of improved residential lots respondent acknowledged that vri could allocate under the alternative_cost_method the estimated costs of constructing the golf course to the lots sold respondent however for the first time in a pretrial brief contended that vri had retained an ownership_interest in the clubhouse in and through the transition_period and therefore that the estimated construction costs of the clubhouse would have been recoverable to vri through depreciation and did not qualify under the alternative_cost_method for allocation by vri to the lots sold in and in subsequent years more specifically with respect to vri’s dollar_figure in total estimated construction costs of the golf course all of which related to nondepreciable improvements to the property respondent acknowledged that those estimated costs qualified under the alternative_cost_method and were properly allocated by vri to the lots sold in and in subsequent years with respect however to vri’s dollar_figure in total estimated construction costs of the clubhouse all of which related to depreciable improvements to the property respondent concluded that vri’s alleged retained ownership of the clubhouse before and during the transition_period during which time vri allegedly would have been able to recover its costs thereof through depreciation disqualified vri from using the alternative_cost_method to allocate to the lots sold the estimated clubhouse construction costs further respondent concluded that vri’s dollar_figure in estimated future-period interest_expense with respect to its debt obligations relating both to the golf course and to the clubhouse did not gualify as estimated construction costs under the alternative_cost_method and could not be allocated to the cost of the lots sold procedurally petitioners do not object to respondent’s change in position and to respondent’s new contentions regarding vri’s use of the alternative_cost_method for its estimated clubhouse construction costs and estimated interest_expense relating to the golf course and to the clubhouse petitioners however argue that respondent should have the burden_of_proof regarding any underlying factual disputes relating to respondent’s new contentions respondent counters that under our rules the new contentions should be treated only as new theories not as new issues and that the burden_of_proof should remain with petitioners on all factual matters discussion generally under revproc_75_25 1975_1_cb_720 rev_proc a real_estate developer was allowed in the first year of construction of a development to allocate to the developer’s cost bases in separate lots to be sold certain estimated construction costs of improvements common to the entire development the purpose of revproc_75_25 was to allow a real_estate developer to spread more evenly and fairly the amount of the developer’s gain_or_loss relating to a real_estate development over the years of construction by allocating at the beginning of a development estimated construction costs relating to common improvements to the developer’s cost bases in lots to be sold a developer was able to recognize less income in the early years of a development as lots were being sold as a result of the increased cost bases in the lots on which the developer’s taxable gain was computed in 44_tc_694 involving a predecessor ruling to revproc_75_25 we mim xii-1 c b explained the purpose and application of the alternative_cost_method as follows where a developer is bound by contract to make certain improvements for the benefit of the property sold the fact that the expenditure required to install the improvement is not made during the taxable_period within which part of the property is sold should not prevent an aliquot portion of the cost from being offset against the profit from the sale of the property citation omitted to qualify under revproc_75_25 among other requirements a developer had to have a contractual obligation to provide the common improvement costs which were to be estimated and allocated and the common improvements could not be recoverable by the developer through depreciation in congress enacted sec_461 to postpone the deductibility to taxpayers of many costs until economic_performance occurs deficit_reduction_act_of_1984 publaw_98_ 98_stat_598 generally under sec_461 if property or services are to be provided by taxpayers economic_performance is not regarded as having occurred until the taxpayers actually incur the costs of providing the property or services proposed_regulations under sec_461 were issued on date and adopted on date see fed reg date fed reg date the preamble to the sec_461 regulations as proposed - - explained that because under sec_461 economic_performance was required in order for costs to be deducted a real_estate developer would no longer be allowed to allocate estimated future construction costs to the developer’s bases in lots sold see notice_91_4 1991_1_cb_315 thus it appeared that the economic_performance rules of h would effectively override the alternative_cost_method available to developers under revproc_75_25 on date however respondent issued notice_91_4 1991_1_cb_315 in which respondent provided that in spite of the economic_performance rule_of sec_461 the alternative_cost_method under revproc_75_25 would continue generally to be available to developers of real_estate until additional guidance from respondent was provided on date the above regulations under sec_461 h were finalized but the referenced language in the preamble to the proposed_regulations was eliminated see regulations under sec_461 also on date respondent issued revproc_92_29 1992_1_cb_748 in which a limited version of the alternative_cost_method was provided under the alternative_cost_method provided in revproc_92_29 a real_estate developer was permitted to continue to allocate to lots sold the estimated future construction costs relating to common improvements without -- - regard to whether the costs would qualify as incurred under the economic_performance rule_of sec_461 but the amount of such costs that would qualify for this allocation was limited in any year to the total cumulative amount of actual construction costs for common improvements that as of the end of each year the developer had incurred in the entire development under revproc_92_29 as under revproc_75_25 use of the alternative_cost_method was limited to estimated costs of the common improvements that the developer was contractually obligated to construct in the development and that would not be recoverable by the developer through depreciation the limited alternative_cost_method as set forth in revproc_92_29 applies to the year before us in these cases dollar_figure in estimated clubhouse construction costs the disagreement between the parties regarding allocation of vri’s estimated clubhouse construction costs under the alternative_cost_method centers on whether vri at any time would have been able to recover its actual construction costs in the clubhouse through depreciation see revproc_92_29 sec_2 1992_1_cb_748 petitioners contend that at no time during construction of the clubhouse beginning in and after construction through the transition_period would vri have had the right to recover its clubhouse construction costs through depreciation petitioners also contend that the issue of whether vri’s clubhouse construction costs would have been recoverable by vri through depreciation represents a new factual issue under rule a and that respondent should bear the burden_of_proof with regard thereto respondent contends that ownership of the clubhouse was held by vri during construction from through the transition_period and until date when the deed to the golf course and to the clubhouse was transferred out of escrow to vci and therefore that vri had a depreciable_interest in the clubhouse generally for the years in issue the burden_of_proof is on the taxpayer with regard to factual issues rule a however states that in the case of any new_matter the burden_of_proof shall be upon respondent in 93_tc_500 we summarized the distinction between new theories that are treated as new issues and new theories that simply supplement previously raised issues as follows a new_theory that is presented to sustain a deficiency is treated as a new_matter when it either alters the original deficiency or requires the presentation of different evidence a new_theory which merely clarifies or develops the original determination is not a new_matter in respect of which respondent bears the burden_of_proof citations omitted -- - in respondent’s notices of deficiency to petitioners respondent determined that the development and sale of vri’s residential lots on the one hand and the golf course and clubhouse on the other hand constituted two separate development projects ie that the golf course and clubhouse were not improvements common to the development of the residential lots and that vri therefore could not under the alternative_cost_method allocate to the residential lots the costs of constructing the golf course and the clubhouse as explained in respondent’s pretrial memorandum respondent abandoned the contention that the residential lots the golf course and the clubhouse constituted separate projects and for the first time respondent contended that vri not vci owned the completed clubhouse had a depreciable_interest in the clubhouse and would have been able to recover its actual construction costs through depreciation and therefore that vri could not use the alternative_cost_method to allocate its estimated clubhouse construction costs to its bases in the residential lots the evidence relevant to whether development of the residential lots the golf course and the clubhouse constituted a single project is quite different from the evidence required of petitioners to prove as between vri and vci ownership of and the existence of a depreciable_interest in the clubhouse respondent’s new_theory constitutes a new different matter not just another version of an issue or an adjustment previously raised in a notice_of_deficiency and respondent bears the burden_of_proof regarding this fact issue see barton v commissioner 993_f2d_233 11th cir affg without published opinion tcmemo_1992_118 644_f2d_1385 9th cir revg tcmemo_1978_392 see also sec_7522 112_tc_183 the period for depreciation of property begins when property is placed_in_service see sec_1_167_a_-10 income_tax regs accordingly vri’s construction costs relating to the clubhouse are properly regarded as recoverable through depreciation only if and for the period that vri possessed an ownership_interest in the clubhouse after the clubhouse was placed_in_service generally property is placed_in_service when it reaches a condition of readiness and availability for a specifically assigned function see sec_1_167_a_-11 income_tax regs on date the golf course and the clubhouse opened and play began absent evidence in these cases to the contrary and in light of respondent’s burden_of_proof on this issue we treat date as the date the clubhouse was placed into service because the clubhouse was not placed_in_service until date from the time construction of the clubhouse began - - in through date vri did not have an interest in the clubhouse properly recoverable through depreciation and we reject respondent’s contention that because vri allegedly had an ownership_interest in the clubhouse during construction vri is not qualified to allocate estimated clubhouse construction costs under the alternative_cost_method the question of whether vri would have been able to recover its clubhouse construction costs through depreciation because it allegedly had a depreciable_interest in the clubhouse during the transition_period namely on or after the clubhouse was placed_in_service on date and until date the date the deed to the clubhouse was transferred out of escrow to vci turns on an analysis of the benefits and burdens relating to ownership of the clubhouse during the transition_period see 77_tc_1221 who possesses the benefits_and_burdens_of_ownership of property constitutes a question of fact which is generally ascertained from the intentions of the parties as evidenced by the written agreements read in light of all the relevant facts and circumstances see 87_tc_1329 affd 872_f2d_1271 7th cir some of the factors used by courts in analyzing whether taxpayers possess the benefits_and_burdens_of_ownership of property are who has legal_title to the property whom - the parties treat as possessing the benefits_and_burdens_of_ownership who has equity in the property whether the taxpayer has a present obligation to execute and deliver a deed and whether the purchaser has a present obligation to make payments who has the rights of possession to the property who pays the property taxes who bears the risk of loss or damage to the property and who receives the profits from the operation and sale of the property see grodt mckay realty inc v commissioner supra pincite8 ownership of real_property may be transferred even though title thereto is retained by the seller or is in escrow for security purposes see 48_tc_694 affd 426_f2d_1391 9th cir on date prior to the time the clubhouse was placed_in_service vri transferred into escrow title to the clubhouse thereafter during the transition_period title to the clubhouse was held in escrow in vci’s name vci stood to benefit from an increase in the fair_market_value of the clubhouse and vci would suffer economically for any decrease in the fair_market_value of the clubhouse also during the transition_period vci was obligated and did pay for the insurance relating to the clubhouse transfer to vci of legal_title to the clubhouse was scheduled to occur no later than date regardless of -- - how much vri had received in membership fees and regardless of the amount of vri’s losses in connection with operation of the clubhouse during the transition_period under the contract until transfer of title from the escrow to vci vri was required to fund any deficit and to retain any net_income from operating the clubhouse vci however during the transition_period had control_over the amount of dues charged to members and vci thereby largely controlled the income or loss to be realized from operation of the clubhouse with regard specifically to a depreciable ownership_interest in property in 207_f2d_265 9th cir revg and remanding 15_tc_906 the court_of_appeals for the ninth circuit stated tt is not the physical property itself nor the title thereto which alone entitles the owner to claim depreciation the statutory allowance is available to him whose interest in the wasting asset is such that he would suffer an economic loss resulting from the deterioration and physical exhaustion as it takes place see also 279_us_333 622_f2d_995 9th cir in petitioners’ post-trial brief petitioners accurately summarize the transaction before us as follows vri acquired the project for a single purpose --- to create valuable homesites abutting a first-class golf course and valuable golf club memberships and to - - liguidate its entire investment in the project at a profit by selling the homesites and memberships in furtherance of that purpose on the very day that vri acquired the project vri also entered into a purchase and sale agreement with the club a non-profit membership corporation under which vri irrevocably committed itself to construct golf-related improvements and to convey those improvements the club facilities to the club retaining only the right to proceeds from the sale of a specified number of club memberships and placing the title to the club facilities in escrow to protect its interest in those sale proceeds we conclude that respondent has failed to meet his burden of proving that during the transition_period vri not vci possessed the benefits_and_burdens_of_ownership of the clubhouse also apart from the burden_of_proof on this fact issue we conclude that the evidence establishes that during the transition_period vci possessed the benefits_and_burdens_of_ownership of the clubhouse the estimated construction costs associated with the clubhouse therefore are not to be regarded as recoverable by vri through depreciation during the transition_period because vri would not be able to recover its construction costs through depreciation during either the construction_period or the transition_period vri’s estimated construction costs relating to the clubhouse may be allocated to the bases of the residential lots sold in under the alternative_cost_method of revproc_92_29 subject_to the limitations thereof -- - respondent argues that the failure of vri and vci to adhere strictly to the terms of the contract indicates that vri and vci did not regard the contract as binding and that we should disregard the terms of the contract we disagree the deed to the clubhouse was transferred into escrow before the placed-in- service date of date the relevant date for purposes of establishing in these cases ownership of and a depreciable_interest in the clubhouse the fact that the deed to the clubhouse was not transferred into escrow until shortly before completion of construction is not particularly significant also in light of the indicia of ownership set forth above the fact that a formal written lease of the clubhouse between vri and vci was not executed during the transition_period is not particularly significant we believe that the terms under which the clubhouse would be operated during the transition_period as between vri and vci were adequately set forth in the contract and respondent has pointed us to nothing that represents a failure to adhere to that agreement in any substantial way respondent relies on language in the settlement agreement between vri petitioners vci and members of vci as follows turnover date is defined as of the date when all documents necessary to carry out this agreement are removed from escrow and ownership possession and control of the property is actually transferred from vri to vci - - we regard use in the above settlement agreement of the term ownership as simply protective and as not indicative of true ownership of the clubhouse we do not find this language from the settlement agreement arising out of a legal dispute as controlling with respect to ownership of the clubhouse during the transition_period estimated future-period interest_expense in revproc_92_29 sec_4 1992_1_cb_748 ina general explanation of the alternative_cost_method reference is made to the general capitalization_rules and the interest capitalization_rules of sec_263a as follows the alternative_cost_method does not affect the application of general capitalization_rules to developers of real_estate thus common improvement costs incurred under sec_461 of the code are allocated among the benefitted properties and may provide the basis for additional computations eg interest capitalization under sec_263a petitioners contend generally that regardless of the above specific reference in revproc_92_29 to the continued application to developers of the general capitalization_rules and of the interest capitalization rule_of sec_263a the history and purpose of revproc_75_25 support their argument that estimated interest_expense should be included in the - - calculation of a developer’s estimated construction costs for common improvements under the alternative_cost_method we disagree we believe that the above specific reference in revproc_92_29 to sec_263a makes it clear that under the alternative_cost_method the interest capitalization rule_of sec_263a applies and prevents the allocation to a developer’s cost bases in lots sold in a particular year of estimated future-period interest_expense under sec_263a only those interest_expenses that are paid_or_incurred during the production_period are to be capitalized in the year paid_or_incurred sec_263a provides in part as follows sec_263a special rules for allocation of interest to property produced_by_the_taxpayer --- interest capitalized only in certain cases ----subsection a shall only apply to interest costs which are-- a paid_or_incurred during the production_period the paid_or_incurred requirement of sec_263a precludes petitioners’ claim that estimated future-period interest_expense may be estimated and allocated to the basis of lots sold ina particular year under the alternative_cost_method our interpretation is consistent with the general economic_performance rule_of sec_461 and h under which interest_expense is not added to the bases of property until the expense -- p7 - is incurred our interpretation is also consistent with the requirement under revproc_92_29 1992_1_cb_748 that to qualify for allocation under the alternative_cost_method the developer must be contractually obligated or required_by_law to provide the improvements relating to the estimated cost vri was contractually obligated under the contract to construct the golf course and the clubhouse vri however was not obligated under the contract to obtain interest-bearing debt for such endeavor and merely chose to finance construction of the golf course and the clubhouse based on its current financial condition and presumably could have paid off such debt at any time ’ petitioners rely on 68_tc_703 affd without published opinion 609_f2d_1007 5th cir in support of their position that estimated future-period revproc_92_29 sec_2 1992_1_cb_748 defines common improvements as follows o1 common improvement for purposes of this revenue_procedure the term common improvement means any real_property or improvements to real_property that benefit two or more properties that are separately held_for_sale by a developer the developer must be contractually obligated or required_by_law to provide the common improvement and the cost of the common improvement must not be properly recoverable through depreciation by the developer examples of common improvements include streets sidewalks sewer lines playgrounds clubhouses tennis courts and swimming pools that the developer is contractually obligated or required_by_law to provide and the costs of which are not properly recoverable through depreciation by the developer - - interest_expense should be treated as estimated construction costs and available for allocation under the alternative_cost_method in haynsworth the taxpayer included interest_expense in their estimate of anticipated development costs for purposes of computing cost-of- goods-sold but as a result of payment of the mortgage on the property the taxpayer eliminated the interest from its adjusted estimates petitioners claim that haynsworth indicates a long accepted practice of including interest_expense in the estimated costs of common improvements treatment of the interest_expense was not at issue in haynsworth the interest_expense mentioned in haynsworth was removed from the total estimated costs ina year before the years in dispute we reject petitioners’ argument that interest_expense should be included in estimated construction costs based on haynsworth or some accepted practice regarding estimated interest_expense revproc_92_29 1992_1_cb_748 provides an alternative to the economic_performance rules under sec_461 for determining when estimated construction costs may be included in the bases of lots sold in enacting the economic_performance rule congress was concerned that allowing taxpayers to take current deductions for future obligations overstated the true costs because the time_value_of_money was not taken into account - see staff of joint comm on taxation general explanation of the deficit_reduction_act_of_1984 pincite j comm print revproc_92_29 provides a limited exception to sec_46l1 h and anything not specifically within the provisions of revproc_92_29 would generally be governed by the economic_performance rule_of sec_461 rules of statutory construction suggest that if a statute or other authority specifies exceptions to a statute’s general application other exceptions not explicitly mentioned should not be implied see 968_f2d_907 9th cir we conclude that under revproc_92_29 vri may not include estimated interest_expense in the calculation of estimated construction costs to be allocated to the bases in the lots vri sold in to reflect the foregoing decisions will be entered under rule
